Case: 15-51056      Document: 00513727307         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-51056                             FILED
                                  Summary Calendar                    October 20, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMIRO MENDEZ-MURILLO, also known as David Mendez, also known as
Sedillo Guadalupe,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:15-CR-293-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Ramiro Mendez-Murillo was convicted of one count of illegal reentry into
the United States, and he received an above-guidelines sentence of 37 months
in prison and a three-year term of supervised release. Now, Mendez-Murillo
argues that his sentence is substantively unreasonable because the district
court gave too much weight to his unscored criminal convictions and too little



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51056     Document: 00513727307    Page: 2   Date Filed: 10/20/2016


                                 No. 15-51056

weight to his alcoholism. He also complains that the district court used his
prior 24-month sentence as its starting point, thereby supplanting the 10-16
month guidelines range.
      If the district court has imposed a sentence that deviates from the
guidelines range, reasonableness review requires that this court evaluate
whether the sentence “unreasonably fails to reflect the statutory sentencing
factors” set forth in 18 U.S.C. § 3553(a). United States v. Smith, 440 F.3d 704,
708 (5th Cir. 2006). “A non-Guideline sentence unreasonably fails to reflect
the statutory sentencing factors where it (1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” Smith, 440 F.3d at 708.
      The district court’s remarks at sentencing show that it gave due
consideration to the § 3553(a) factors and committed no error when balancing
them. See Smith, 440 F.3d at 708. Additionally, the record shows that the
district court started with the guidelines range but found this range
inadequate in light of several factors, including the desire for the sentence
imposed to provide an adequate measure of deterrence.           See 18 U.S.C.
§ 3553(a)(2)(B).     The record thus refutes Mendez-Murillo’s argument
concerning the district court’s alleged improper use of his prior 24-month
sentence.
      AFFIRMED.




                                       2